Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on February 11, 2022.

Status of Claims
Amendment of claim 1, cancellation of claims 3-6 and addition of claims 16-18 is acknowledged.
Claims 1-2 and 7-18 are currently pending and are the subject of this office action.
Claim 8-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 2, 2021.

Due to Applicant’s amendments of the claims, the previously examined species:

    PNG
    media_image1.png
    118
    308
    media_image1.png
    Greyscale
 no longer reads on the instant claims, as such the examination was expanded to the following species:

    PNG
    media_image2.png
    190
    479
    media_image2.png
    Greyscale


Consequently, the following species, corresponding to formula VI, are under examination:

1) Compound 2:
 
    PNG
    media_image3.png
    88
    224
    media_image3.png
    Greyscale
elected by Applicant, which is free of prior art, and

2)

    PNG
    media_image2.png
    190
    479
    media_image2.png
    Greyscale
expanded by the Examiner.

Compound 1) is encompassed by claims 1-2, 7 and 16-18.
Compound 2) is encompassed by claims 1-2 and 18
The combined set of claims that read on one or both species and, therefore, are presently under examination are: 1-2, 7 and 16-18.


Priority
The present application is a 371 of PCT/EP2018/064920 filed on June 6, 2018, and claims priority to foreign application EPO EP17305662.3 filed on 06/06/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 


Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et. al. (US 2014/0378507).

For claims 1-2 and 18, Kang teaches a method of treating asthma, chronic obstructive pulmonary disease and bronchitis (pathologies characterized by bronchoconstriction, see [0011], [0022] and [0060]) comprising the administration of the compound:

    PNG
    media_image2.png
    190
    479
    media_image2.png
    Greyscale


(See compound 18 on Table 2, page 13)
Wherein based on instant formula (VI): 
R2 is methyl, m = 3, p = 1, X’ = O, R3 = methyl and q = 1.

Claim Objections
Claims 7 and 16-17 are objected to in part as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and to recite only the elected species (Compound 2).
Note that claim 7 and 16-17 are objected to in part herein insofar as it contains non-elected subject matter to which the prior art search has not yet been extended. That part which has been searched, however (consistent with the election of species requirement as previously discussed), would be allowable if the claim was amended in independent form including all the limitations of the base claim and any intervening claims, and to remove the currently non-elected subject matter (i.e. all the species except for instant Compound 2)


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1628
February 11, 2022.